             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS

 LIVEHELPNOW, LLC,

                       Plaintiff,                         Civil Action No.: 6:21-cv-566
 v.
                                                          JURY TRIAL DEMANDED
 FRESHWORKS, INC., and


 SHI GOVERNMENT SOLUTIONS, INC.
 dba
 SHI/GOVERNMENT SOLUTIONS, INC.

                       Defendants.

                                          COMPLAINT

       Plaintiff LiveHelpNow LLC (“LHN” or “Plaintiff”), by and through its undersigned

attorneys, complains and alleges against Defendants Freshworks, Inc. (“Freshworks”) and

Defendant SHI Government Solutions, Inc. dba SHI/Government Solutions, Inc. (“SHI”)

(collectively referred to as “Defendants”) as follows:

                                         THE PARTIES

       1.      Plaintiff LHN is a Pennsylvania limited liability company with a principal place of

business located at 515 S West End Blvd, Suite 202, Quakertown, Pennsylvania 18951.

       2.      Upon information and belief, Defendant Freshworks is a corporation organized and

existing under the laws of the state of Delaware, with its principal place of business at 2950 S.

Delaware Street, Suite 201, San Mateo, CA 94403.

       3.      Upon information and belief, Defendant SHI is a corporation organized and

existing under the laws of the state of Texas, with its principal place of business at 1301 S. Mo Pac

Expressway, Suite 375, Austin, Texas 78746.

       4.      Upon information and belief, Defendants Freshworks and SHI are engaged in a

                                                 1
              Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 2 of 15




self-described “partnership,” through which they use, sell, and/or offer to sell the infringing

Freshworks technology to SHI’s customers and clients.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        6.       This Court has personal jurisdiction over Defendant Freshworks, pursuant to the

laws of the State of Texas, including Texas’s Long Arm Statute. Freshworks is a part of a self-

described “partnership” arrangement with Defendant SHI, which is a Texas corporation,

headquartered in Texas. Thus, Freshworks is subject to general jurisdiction in the state of Texas.

Moreover, Freshworks has committed acts of infringement in the state of Texas, including in this

judicial district, at least by way of its use, sale, and/or offers to sell Freshworks Accused Products

to and through SHI, which has its principal place of business in this judicial district. As a result,

Freshworks is subject to specific jurisdiction here.

        7.       This Court has general personal jurisdiction over Defendant SHI because SHI is a

corporation organized and existing under the laws of the state of Texas and has its principal place

of business in Texas, and specifically in this judicial district. Moreover, SHI has committed acts

of infringement in the state of Texas, including in this judicial district, through its use, sale, and/or

offers to sell Freshworks Accused Products in this judicial district. As a result, SHI is subject to

specific jurisdiction here.

        8.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c) and

1400(b). Venue is proper under these provisions with respect to Defendant Freshworks because

Freshworks is a partner in a partnership with SHI that has an established place of business in this

judicial district.

                                  JOINDER OF DEFENDANTS
                                                   2
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 3 of 15




          9.     Joinder of Defendants Freshworks and SHI in this action is proper under 35 U.S.C.

§ 299. Because Defendant SHI directly and/or indirectly infringes the Asserted Patents through its

use, sale, and/or offers to sell the Freshworks Accused Products, the claims against SHI arise out

of “the same transaction, occurrence, or series of transactions, or occurrences” as the claims for

infringement against Freshworks with respect to the Freshworks Accused products that SHI uses,

sells, and/or offers to sell. 35 U.S.C. § 299(a). The products are identical and they infringe the

same claims of the same patents in the same manner. Thus, “questions of fact common to all

defendants . . . will arise in the action.” Id.

                                      BACKGROUND FACTS

          10.    On November 3, 2015, United States Patent No. 9,178,950 (the “’950 patent”) was

duly and properly issued to Michael Kansky, for an invention entitled “Method, System And

Apparatus For Establishing And Monitoring Sessions With Clients Over A Communication

Network.” A true and correct copy of the ’950 patent is attached to this complaint as Exhibit 1.

          11.    LHN is the owner by assignment of the ‘950 patent.

          12.    LHN possesses all rights necessary to bring this suit for infringement of the ’950

patent.

          13.    On February 28, 2017, United States Patent No. 9,584,375 (the “’375 patent”) was

duly and properly issued to Michael Kansky, for an invention entitled “Method, System And

Apparatus For Establishing And Monitoring Sessions With Clients Over A Communication

Network.” A true and correct copy of the ’375 patent is attached to this complaint as Exhibit 2.

          14.    LHN is the owner by assignment of the ’375 patent.

          15.    LHN possesses all rights necessary to bring this suit for infringement of the ’375

patent.

          16.    On September 17, 2019, United States Patent No. 10,419,372 (the “’372 patent”)
                                                  3
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 4 of 15




was duly and properly issued to Michael Kansky, for an invention entitled “Method, System And

Apparatus For Establishing And Monitoring Sessions With Clients Over A Communication

Network.” A true and correct copy of the ’372 patent is attached to this complaint as Exhibit 3.

          17.    LHN is the owner by assignment of the ’372 patent.

          18.    LHN possesses all rights necessary to bring this suit for infringement of the ’372

patent.

          19.    On March 16, 2021, United States Patent No. 10.951,559 (the “’559 patent”) was

duly and properly issued to Michael Kansky, for an invention entitled “Method, System And

Apparatus For Establishing And Monitoring Sessions With Clients Over A Communication

Network.” A true and correct copy of the ’559 patent is attached to this complaint as Exhibit 4; a

Certificate of Correction from the U.S. Patent and Trademark Office for the ’559 patent is attached

to this complaint as Exhibit 5.

          20.    LHN is the owner by assignment of the ’559 patent.

          21.    LHN possesses all rights necessary to bring this suit for infringement of the ’559

patent.

                                     The Patented Technology

          22.    Collectively, the LHN Patents cover aspects of LHN’s pioneering inventions in the

area of Internet based applications improving real-time communication between website operators

and website visitors (“live chatting”) including monitoring, gathering, managing and sharing of

information by providing whisper technology (“LHN Whisper”), or ability for a website operator

to communicate a message to another operator directly in the active chat session, while this

message remains hidden to the website visitors/customers.




                                                 4
             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 5 of 15




       23.     LHN Whisper provides many advantages previously not available to website

operators, such as: coaching for training newly hired operators more quickly than traditional

methods would allow; and ability for expert operators to "chime in" on the chats of less

experienced operators who, for example, may not have the skills required to answer complex

visitor/customer inquiries in full detail thus improving customer support.

       24.     Many competitors that provide live chatting, including Defendant, adopted LHN’s

inventions and transitioned, at least in part, to the use of technology copying LHN Whisper in their

live chatting products.

       25.     As demonstrated by Defendant’s infringement of the LHN Patents, LHN Whisper

is an integral part of Freshworks’ live chatting products.

                              DEFENDANTS’ INFRINGEMENT

       26.     Freshworks, at least under the brand name “Freshworks” makes, uses, imports,

sells, and/or offers for sale, and has made, imported, sold, and/or offered for sale, live chatting

products and services, that practice the technology disclosed and claimed in the LHN Patents

(collectively the “Infringing Products”). The Infringing Products include, for example and without

limitation, Freshchat. On information and belief, Freshworks offers the Infringing Products for

sale both alone and in various combinations, arrangements and kits, under various designations,

and offers them for sale at least on its own website. Freshworks encourages, assists and instructs

customers, affiliates, and partners, including Defendant SHI, to use the Freshworks Infringing

Products in a manner that infringes the asserted patents. As a result, Freshworks also indirectly

infringes the asserted patents.

       27.     SHI has a self-described “partnership” and affiliate relationship with Freshworks

under which SHI uses, sells, and offers to sell the Freshworks Infringing Products. Thus, SHI

directly infringes the asserted patents. On information and belief, SHI encourages, assists and
                                                 5
             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 6 of 15




instructs customers, affiliates, and partners, to use the Freshworks Infringing Products in a manner

that infringes the asserted patents. As a result, SHI also indirectly infringes the asserted patents.

       28.     By making, using, importing, offering for sale, and/or selling the Infringing

Products, Defendants have infringed and continue to infringe on LHN’s valuable intellectual

property rights.

       29.     Through their infringement of the LHN Patents, Defendants have caused and

continue to cause LHN serious and ongoing harm, including both monetary damages and

irreparable harm that cannot be compensated with monetary damages and for which LHN has no

adequate remedy at law.

                                  WILLFUL INFRINGEMENT

       30.     Freshworks has known of the LHN Patents and of its infringement of the ’950,

’375, and ’372 patents since at least February 10, 2020, when it received a letter from LHN’s

counsel providing it with those patents and with claim chart detailing Freshworks’ infringement.

Upon information and belief, Freshworks has known of the ’559 patent and its infringement of that

patent since the date on which the patent issued, March 16, 2021.

       31.     After being notified of its infringement, Freshworks elected to continue making,

offering for sale, and/or selling its Infringing Products.

       32.     On information and belief, Freshworks’ infringement of the LHN Patents is

knowing, willful, intentional, and intended to profit off of LHN’s innovative technologies.

       33.     On information and belief, Defendant SHI was aware of the LHN Patents and its

infringement thereof through its partnership with Freshworks. In the alternative, Defendant SHI

was willfully blind to its infringement.




                                                  6
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 7 of 15




                                          COUNT ONE
                   (Infringement of the ‘950 Patent as to Freshworks and SHI)

          34.    LiveHelpNow incorporates and re-alleges as if fully set forth herein each and every

allegation contained in paragraphs 1 through 33.

          35.    Freshworks Infringing Products meet each and every limitation of at least claim 5

of the ’950 patent. Attached hereto as Exhibit 6 is a claim chart showing how an example of the

Infringing Products meets these limitations, and thus infringes the ’950 patent for at least this

reason.

          36.    By making, using, importing, offering to sell, and/or selling the Infringing Products,

Freshworks is infringing LHN’s exclusive rights in the ’950 patent in violation of 35 U.S.C. § 271,

and will continue to do so unless enjoined by this Court.

          37.    Freshworks has induced, and continues to induce Freshworks’ customers, partners,

affiliates, and/or end users to infringe the asserted claims. Freshworks has taken active steps to

encourage and facilitate direct infringement by Freshworks’ customers, and/or end users of the

Freshworks Infringing Products, with knowledge of that infringement, such as providing

Freshworks Infringing Products, by contracting for the sale and distribution of the Freshworks

Infringing Products, by marketing the Freshworks Infringing Products, and by creating and/or

distributing instructional materials, web pages, marketing materials, and/or similar materials with

instructions for using the Freshworks Infringing Products in an infringing manner. The use of the

Freshworks Infringing Products in accordance with Freshworks’ instructions results in

infringement of the asserted claims.

          38.    By using, offering to sell, and/or selling the Infringing Products, SHI is infringing

LHN’s exclusive rights in the ’950 patent in violation of 35 U.S.C. § 271, and will continue to do

so unless enjoined by this Court.


                                                   7
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 8 of 15




          39.    SHI has induced, and continues to induce SHI’s customers, partners, affiliates,

and/or end users to infringe the asserted claims. SHI has taken active steps to encourage and

facilitate direct infringement by SHI’s customers, and/or end users of the Freshworks Infringing

Products, with knowledge of that infringement, such as providing Freshworks Infringing Products,

by contracting for the sale and distribution of the Freshworks Infringing Products, by marketing

the Freshworks Infringing Products, and by creating and/or distributing instructional materials,

web pages, marketing materials, and/or similar materials with instructions for using the

Freshworks Infringing Products in an infringing manner. The use of the Freshworks Infringing

Products in accordance with Freshworks’ instructions results in infringement of the asserted

claims.

          40.    Defendants have also contributorily infringed, and continue to contributorily

infringe, the asserted claims by making, using, offering to sell, selling, and/or contracting for sale

of the Freshworks Infringing Products that perform the patented method, knowing that the

Freshworks Infringing Products are especially made for use in infringing the ’950 patent, and are

not staple articles of commerce suitable for a substantial non-infringing use.

          41.    Defendants’ infringement is knowing and willful.

                                          COUNT TWO
                   (Infringement of the ‘375 Patent as to Freshworks and SHI)

          42.    LiveHelpNow incorporates and re-alleges as if fully set forth herein each and every

allegation contained in paragraphs 1 through 33.

          43.    Freshworks Infringing Products meet each and every limitation of at least claim 1

of the ’375 patent. Attached hereto as Exhibit 7 is a claim chart showing how an example of the

Infringing Products meets these limitations, and thus infringes the ’375 patent for at least this

reason.


                                                  8
             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 9 of 15




       44.     By making, using, importing, offering to sell, and/or selling the Infringing Products,

Freshworks is infringing LHN’s exclusive rights in the ’375 patent in violation of 35 U.S.C. § 271,

and will continue to do so unless enjoined by this Court.

       45.     Freshworks has induced, and continues to induce Freshworks’ customers, partners,

affiliates, and/or end users to infringe the asserted claims. Freshworks has taken active steps to

encourage and facilitate direct infringement by Freshworks’ customers, and/or end users of the

Freshworks Infringing Products, with knowledge of that infringement, such as providing

Freshworks Infringing Products, by contracting for the sale and distribution of the Freshworks

Infringing Products, by marketing the Freshworks Infringing Products, and by creating and/or

distributing instructional materials, web pages, marketing materials, and/or similar materials with

instructions for using the Freshworks Infringing Products in an infringing manner. The use of the

Freshworks Infringing Products in accordance with Freshworks’ instructions results in

infringement of the asserted claims. .

       46.     By using, offering to sell, and/or selling the Infringing Products, SHI is infringing

LHN’s exclusive rights in the ’375 patent in violation of 35 U.S.C. § 271, and will continue to do

so unless enjoined by this Court.

       47.     SHI has induced, and continues to induce SHI’s customers, partners, affiliates,

and/or end users to infringe the asserted claims. SHI has taken active steps to encourage and

facilitate direct infringement by SHI’s customers, and/or end users of the Freshworks Infringing

Products, with knowledge of that infringement, such as providing Freshworks Infringing Products,

by contracting for the sale and distribution of the Freshworks Infringing Products, by marketing

the Freshworks Infringing Products, and by creating and/or distributing instructional materials,

web pages, marketing materials, and/or similar materials with instructions for using the



                                                 9
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 10 of 15




Freshworks Infringing Products in an infringing manner. The use of the Freshworks Infringing

Products in accordance with Freshworks’ instructions results in infringement of the asserted

claims.

          48.     Defendants have also contributorily infringed, and continue to contributorily

infringe, the asserted claims by making, using, offering to sell, selling, and/or contracting for sale

of the Freshworks Infringing Products that perform the patented method, knowing that the

Freshworks Infringing Products are especially made for use in infringing the ’375 patent, and are

not staple articles of commerce suitable for a substantial non-infringing use.

          49.     Defendants’ infringement was knowing and willful.

                                        COUNT THREE
                   (Infringement of the ‘372 Patent as to Freshworks and SHI)

          50.     LiveHelpNow incorporates and re-alleges as if fully set forth herein each and every

allegation contained in paragraphs 1 through 33.

          51.     Freshworks Infringing Products meet each and every limitation of at least claims

14 and 19 of the ’372 patent. Attached hereto as Exhibit 8 is a claim chart showing how an example

of the Infringing Products meets these limitations, and thus infringes the ’372 patent for at least

this reason.

          52.     By making, using, importing, offering to sell, and/or selling the Infringing Products,

Freshworks is infringing LHN’s exclusive rights in the ’372 patent in violation of 35 U.S.C. § 271,

and will continue to do so unless enjoined by this Court.

          53.     Freshworks has induced, and continues to induce Freshworks’ customers, partners,

affiliates, and/or end users to infringe the asserted claims. Freshworks has taken active steps to

encourage and facilitate direct infringement by Freshworks’ customers, and/or end users of the

Freshworks Infringing Products, with knowledge of that infringement, such as providing


                                                   10
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 11 of 15




Freshworks Infringing Products, by contracting for the sale and distribution of the Freshworks

Infringing Products, by marketing the Freshworks Infringing Products, and by creating and/or

distributing instructional materials, web pages, marketing materials, and/or similar materials with

instructions for using the Freshworks Infringing Products in an infringing manner. The use of the

Freshworks Infringing Products in accordance with Freshworks’ instructions results in

infringement of the asserted claims.

          54.     By using, offering to sell, and/or selling the Infringing Products, SHI is infringing

LHN’s exclusive rights in the ’372 patent in violation of 35 U.S.C. § 271, and will continue to do

so unless enjoined by this Court.

          55.     SHI has induced, and continues to induce SHI’s customers, partners, affiliates,

and/or end users to infringe the asserted claims. SHI has taken active steps to encourage and

facilitate direct infringement by SHI’s customers, and/or end users of the Freshworks Infringing

Products, with knowledge of that infringement, such as providing Freshworks Infringing Products,

by contracting for the sale and distribution of the Freshworks Infringing Products, by marketing

the Freshworks Infringing Products, and by creating and/or distributing instructional materials,

web pages, marketing materials, and/or similar materials with instructions for using the

Freshworks Infringing Products in an infringing manner. The use of the Freshworks Infringing

Products in accordance with Freshworks’ instructions results in infringement of the asserted

claims.

          56.     Defendants have also contributorily infringed, and continue to contributorily

infringe, the asserted claims by making, using, offering to sell, selling, and/or contracting for sale

of the Freshworks Infringing Products that perform the patented method, knowing that the




                                                   11
             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 12 of 15




Freshworks Infringing Products are especially made for use in infringing the ’372 patent, and are

not staple articles of commerce suitable for a substantial non-infringing use.

       57.     Defendants’ infringement was knowing and willful.

                                       COUNT FOUR
                 (Infringement of the ‘559 Patent as to Freshworks and SHI)

       58.     LiveHelpNow incorporates and re-alleges as if fully set forth herein each and every

allegation contained in paragraphs 1 through 33.

       59.     Freshworks Infringing Products meet each and every limitation of at least claims

14 and 19 of the ’559 patent. Attached hereto is a claims chart showing how an example of the

Infringing Products meets these limitations, and thus infringes the ’559 patent for at least this

reason (Exhibit 9).

       60.     By making, using, importing, offering to sell, and/or selling the Infringing Products,

Freshworks is infringing LHN’s exclusive rights in the ’559 patent in violation of 35 U.S.C. § 271,

and will continue to do so unless enjoined by this Court.

       61.     Freshworks has induced, and continues to induce Freshworks’ customers, partners,

affiliates, and/or end users to infringe the asserted claims. Freshworks has taken active steps to

encourage and facilitate direct infringement by Freshworks’ customers, and/or end users of the

Freshworks Infringing Products, with knowledge of that infringement, such as providing

Freshworks Infringing Products, by contracting for the sale and distribution of the Freshworks

Infringing Products, by marketing the Freshworks Infringing Products, and by creating and/or

distributing instructional materials, web pages, marketing materials, and/or similar materials with

instructions for using the Freshworks Infringing Products in an infringing manner. The use of the

Freshworks Infringing Products in accordance with Freshworks’ instructions results in

infringement of the asserted claims.


                                                12
                Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 13 of 15




          62.     By using, offering to sell, and/or selling the Infringing Products, SHI is infringing

LHN’s exclusive rights in the ’559 patent in violation of 35 U.S.C. § 271, and will continue to do

so unless enjoined by this Court.

          63.     SHI has induced, and continues to induce SHI’s customers, partners, affiliates,

and/or end users to infringe the asserted claims. SHI has taken active steps to encourage and

facilitate direct infringement by SHI’s customers, and/or end users of the Freshworks Infringing

Products, with knowledge of that infringement, such as providing Freshworks Infringing Products,

by contracting for the sale and distribution of the Freshworks Infringing Products, by marketing

the Freshworks Infringing Products, and by creating and/or distributing instructional materials,

web pages, marketing materials, and/or similar materials with instructions for using the

Freshworks Infringing Products in an infringing manner. The use of the Freshworks Infringing

Products in accordance with Freshworks’ instructions results in infringement of the asserted

claims.

          64.     Defendants have also contributorily infringed, and continue to contributorily

infringe, the asserted claims by making, using, offering to sell, selling, and/or contracting for sale

of the Freshworks Infringing Products that perform the patented method, knowing that the

Freshworks Infringing Products are especially made for use in infringing the ’559 patent, and are

not staple articles of commerce suitable for a substantial non-infringing use.

          65.     Defendants’ infringement was knowing and willful.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff LHN respectfully requests that this Court enter judgment in its

favor against Freshworks, as follows:

          66.     Finding that Freshworks has infringed, respectively, the ’950 patent, the ’375

patent, the ’372 patent, and the ’559 patent;
                                                   13
             Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 14 of 15




       67.       Awarding to LiveHelpNow damages for Freshworks’ infringement as set forth

herein as permitted by law and determined at trial;

       68.       Finding that SHI has infringed, respectively, the ’950 patent, the ’375 patent, the

’372 patent, and the ’559 patent;

       69.       Awarding to LiveHelpNow damages for SHI’s infringement as set forth herein as

permitted by law and determined at trial;

       70.       Awarding to LiveHelpNow exemplary damages as allowed by applicable law;

       71.       Finding Freshworks’ conduct willful and trebling any applicable damages found or

assessed;

       72.       Finding that this case is exceptional under 35 U.S.C. § 285 and awarding

LiveHelpNow’s attorney fees and costs;

       73.       Awarding to LiveHelpNow the costs of this action as allowed by applicable law;

       74.       Awarding to LiveHelpNow pre-judgment and post-judgment interest on any

monetary award according to the maximum allowable legal rate;

       75.       Entering a permanent injunction under 35 U.S.C. § 283 enjoining each of

Freshworks, its officers, partners, employees, agents, parents, subsidiaries, attorneys, and anyone

acting or participating with any of them, from manufacturing, making, selling, offering for sale,

importing, or using the Infringing Products identified herein or any product that infringes any claim

of the ’950 patent, the ’375 patent, the ’372 patent, or the ’559 patent;

       76.       Awarding to LiveHelpNow such other and further relief as the Court may deem just

and equitable.

                                    JURY DEMAND

       Plaintiff LHN hereby respectfully requests a trial by jury of all issues so triable, pursuant

to Rule 38 of the Federal Rules of Civil Procedure.
                                                 14
         Case 6:21-cv-00566 Document 1 Filed 06/03/21 Page 15 of 15




Dated: June 3, 2021                   Respectfully submitted,

                                      DICKINSON WRIGHT PLLC

                                      /s/ __________DRAFT_______

                                      Steven R. Daniels
                                      Texas Bar No. 24025318
                                      607 W. 3rd Street, Suite 2500
                                      Austin, TX 78701
                                      Telephone: (512) 770-4200
                                      Facsimile: (844) 670-6009
                                      E-Mail: SDaniels@dickinsonwright.com

                                      Stanislav Torgovitsky
                                      Washington DC Bar No. ________
                                      (Application for pro hac vice forthcoming)
                                      International Square
                                      1825 Eye St. N.W., Suite 900
                                      Washington, D.C. 20006
                                      Telephone: (202) 659-6925
                                      Facsimile: (844) 670-6009
                                      E-Mail: STorgovitsky@dickinsonwright.com

                                      Attorneys for Plaintiff LiveHelpNow, LLC




                                     15
